ACCEPTED
                                                                                         04-15-00414-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                   11/6/2015 11:35:04 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                        No. 04-15-00414-CV
__________________________________________________________________
                                                                        FILED IN
                                                                 4th COURT OF APPEALS
                              IN THE                              SAN ANTONIO, TEXAS
                        COURT OF APPEALS                         11/6/2015 11:35:04 PM
                   FOURTH DISTRICT OF TEXAS                          KEITH E. HOTTLE
                                                                          Clerk
__________________________________________________________________

                             JOSE (JOE) HINOJOSA
                                          Appellant

                                         v.

               FIREFIGHTERS AND POLICE OFFICERS
            COMMISSION OF THE CITY OF LAREDO, et. Al.
                                    Appellee
__________________________________________________________________

 MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING
                  AND TO SUBSTITUTE COUNSEL
__________________________________________________________________

      Jose HinoJosa, Appellant requests this Court to extend the time to file a motion

for rehearing and to substitute new appellate counsel and shows:

1.    This motion is filed on Friday, November 6, 2015, fifteen days after the last

date to file a motion for rehearing, October 22, 2015.

2.    This Court has the authority to grant such extensions, Rule 49.8 Tex. Rule App.

Proc., Stagel v. Parker, 945 S.W.2d 114, 114 (Tex. 1997).

3.    Appellant seeks an extension to Monday, November 9, 2015 in order to file his

motion for rehearing.

                                      Page -1-
4.    No previous extensions have bee granted.

5.    A reasonable explanation for this extension as follows. Appellant attempted

to seek his remedy by mandamus in this and the Texas Supreme Court. Both petitions

were denied. This appeal was perfected. However, a disagreement arose between

Appellant and his appellate counsel, Mr. Murry Malakoff. This disagreement covered

the costs as well as other matter. Mr. Malakoff sought to withdraw from the appeal.

This Court denied that motion. On October 22, 2015, the Court of Appeals dismissed

that appeal for non-prosecution, to wit, the clerk’s record. This case was tried in

district court below on an agreed fact statement. No court reporter was necessary.

The merits of this appeal revolve on a question of law. New counsel, Mr. Bruce W.

Cobb, with permission of Mr. Malakoff contacted Appellant through his union

representative. New counsel was informed that Hinjosa would welcome Mr. Cobbs

assistance with this appeal. Mr. Cobb was not able to get in the case earlier becuase

of the conflict between Mr. Hinojosa and Mr. Malakoff. Mr. Cobb wants to make a

new designation of the clerk’s record which is a lot less expensive and to xcontinue

the appeal. If that is done, this case may be ready to be submitted within sixty (60)

day. Mr. Hinojosa would request this Court to relieve Mr. Malakoff from any further

representation and give Mr. Cobb a chance to assist him in this appeal.

6.    For some reason, new counsel has not been able to contact opposing counsel.

                                      Page -2-
New counsel does not know whether this motion for extension will be opposed.

      WHEREFORE, Appellant Jose Hinojosa, Appellant moves for an extension of

time to file a motion for rehearing and to substitute new appellate counsel.

                                             Respectfully submitted,

                                             /s/ Bruce W. Cobb
                                             Bruce W. Cobb
                                             Texas Bar No. 04431900
                                             3280 Delaware
                                             Beaumont, Texas 77703
                                             Office:      (409) 899-3360
                                             Fax:         (409) 899-3372

                                             ATTORNEY FOR APPELLANT

                      CERTIFICATE OF CONFERENCE

      On November 6, 2015, I certify that I attempted to contact Mr. Ryan S. Henry,
counsel for the Appellees, but could not make contact. I donot know if he opposes
the extension.

                                             /s/ Bruce W. Cobb
                                             Bruce W. Cobb




                                      Page -3-
                      CERTIFICATE OF SERVICE

     I certify on this 6th day of November, 2015; I served a true copy of the
Appellant’s Motion for Extension of Time by Tex E-File.

                                               /s/ Bruce W. Cobb
                                               Bruce W. Cobb




                                   Page -4-